     Case 2:17-cv-00137-JAM-DB Document 33-1 Filed 08/29/19 Page 1 of 23


 1    CLAUDIA M. QUINTANA
 2
      City Attorney, SBN 178613
      BY: TIMOTHY R. SMYTH
 3    Deputy City Attorney, SBN 258661
      CITY OF VALLEJO, City Hall
 4    555 Santa Clara Street, P.O. Box 3068
 5
      Vallejo, CA 94590
      Tel: (707) 648-4545
 6    Fax: (707) 648-4687
      Email: timothy.smyth@cityofvallejo.net
 7

 8    Attorneys for Defendants, CITY OF VALLEJO,
      ROBERT HERNDON, JAMES MELVILLE, and JOSEPH COELHO
 9

10
                                      UNITED STATES DISTRICT COURT
11
                   EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
12

13    JASON ANDERSON,                                          Case No. 2:17-cv-00137-JAM-DB
14                     Plaintiff,
15           vs.                                               DECLARATION IN SUPPORT OF
                                                               EX PARTE APPLICATION FOR
16    CITY OF VALLEJO, a municipal
      corporation; ROBERT HERNDON,                             COURT TO RECONSIDER ORDER
17
      individually and in his capacity as a Police             VACATING HEARING ON
18    Corporal for the Vallejo Police Department,              DEFENDANTS’ MSJ, OR
      individually and in his capacity as a Police             ALTERNATIVELY FOR ORDER
19    Corporal for the Vallejo Police Department;              MODIFYING SCHEDULING ORDER
      JAMES MELVILLE, individually and in his                  TO ALLOW RE-FILING OF
20
      capacity as a Officer for the Vallejo Police             DEFENDANTS’ MSJ
21    Department; JOSEPH COELHO, individually
      and in his capacity as a Officer for the Vallejo
22    Police Department; and DOES 1-50,
      inclusive, individually, jointly and severally,
23

24                    Defendants.
25

26    I, Timothy R. Smyth, declare and state:
27            1.      I am an attorney-at-law licensed to practice in the State of California and I am a
28    Deputy City Attorney in the Vallejo City Attorney’s Office. I am the attorney responsible for

      Case No. 2:17-cv-00137-JAM-DB                                      DECLARATION IN SUPPORT OF
                                                                         EX PARTE APPLICATION
                                                         -1-
     Case 2:17-cv-00137-JAM-DB Document 33-1 Filed 08/29/19 Page 2 of 23


 1    handling the defense of this matter on behalf of the City of Vallejo and Officers Herndon,
 2    Coelho, and Melville. I have personal knowledge of the matters set forth in this Declaration,
 3    except where stated on information and belief, and could and would competently testify to them
 4    under oath if called as a witness.
 5            2.      Prior to filing Defendants’ Motion for Summary Judgment, counsel neglected to
 6    conduct the meeting required by the standing order as the court’s order was not separately
 7    labeled in the City’s records, and was instead filed and labeled as a singular order identified as
 8    “Order Requiring Joint Status Report” (ECF No. 3), and was therefore not located by counsel
 9    prior to filing the MSJ.
10            3.      Prior to filing, counsel reviewed the Court’s orders which were believed to be
11    pertinent to the filing of motions, including the Scheduling Order (ECF No. 13) and Local Rules
12    of the Court, and even visited the website of Judge Mendez to determine if there are any
13    particular standing orders posted as is oftentimes the case for judges in the Eastern District,
14    however none were posted which would impact the filing of the MSJ.
15            4.      Defendants have made considerable other efforts to meet and confer on the issues
16    in various forms prior to the filing of its MSJ.        This includes off-record discussions at
17    depositions in back in December, 2018, and multiple telephone conversations in the months
18    following these depositions. On March 19, 2019, Defendants emailed Plaintiff memorializing
19    one of these such conversations. Attached as Exhibit A is a true and correct copy of an email
20    sent by Defendants’ counsel memorializing one such conversation to meet and confer on the
21    evidence in this matter.
22            5.      On April 8, 2019, Defendants emailed Plaintiff in a separate meet and confer
23    attempt, seeking dismissal of Officer Melville given the fact no evidence exists that he used any
24    force on Plaintiff. Attached hereto as Exhibit B is a true and correct copy of the email sent by
25    Defendants’ counsel in an attempt to meet and confer.
26            6.      On April 23, 2019, a further meet and confer email was sent and phone
27    conversation was held seeking a follow up on the prior discussions on the evidence and claims in
28


      Case No. 2:17-cv-00137-JAM-DB                                    DECLARATION IN SUPPORT OF
                                                                       EX PARTE APPLICATION
                                                     -2-
     Case 2:17-cv-00137-JAM-DB Document 33-1 Filed 08/29/19 Page 3 of 23


 1    an attempt to narrow the matters down. Attached hereto as Exhibit C is a true and correct copy of
 2    the email sent by Defendants’ counsel in an attempt to meet and confer.
 3            7.      Plaintiff did not provide substantive answers to these meet and confer requests,
 4    and on April 17, 2019, Defendants were then forced to issue Requests for Admission and Special
 5    Interrogatories to narrow the issues regarding liability and damages
 6            8.      The second set of Special Interrogatories on Plaintiff requesting he supplement
 7    his prior responses to written discovery based upon the evidence exchanged in this case.
 8    Defendants were interested to confirm whether Plaintiff would affirm his asserted fact
 9    allegations in the Complaint and in his deposition, now that all fact witnesses were deposed and
10    discovery was nearly complete.
11            9.      Plaintiff responded on June 12, 2019, stating “Plaintiff does not have any further
12    information responsive to the request”. Attached hereto as Exhibit D is a true and correct copy
13    of the Plaintiff’s Responses to Defendants Special Interrogatories, Set Two.
14            10.     In addition, Defendants issued two Rule 68 offers for judgment on May 17, 2019,
15    to resolve this matter.
16            11.     On May 29, 2019, on the day the Rule 68 offers were set to expire, upon receiving
17    no response, counsel for Defendants called counsel for Plaintiff to ensure they were received,
18    and to meet and confer with Plaintiff’s counsel with regard to Plaintiff’s position regarding the
19    claims and the evidence in this case. Defendants raised the arguments as asserted in its MSJ that
20    Plaintiff’s allegations are not supported by the physical evidence, to which Plaintiff’s counsel did
21    not agree.
22            12.     Pursuant to this Court’s orders regarding the Joint Mid-Litigation Statement and
23    Cross-Motions for Summary Judgment, Defendants emailed and left voice messages to counsel
24    for Plaintiff on July 3, 2019, inviting the parties to meet and confer on Joint Summary Judgment
25    Motions. Attached hereto as Exhibit E is a true and correct copy of the email from Defendants to
26    Plaintiff’s counsel inviting the parties to meet and confer on Joint Summary Judgment Motions.
27

28


      Case No. 2:17-cv-00137-JAM-DB                                     DECLARATION IN SUPPORT OF
                                                                        EX PARTE APPLICATION
                                                      -3-
     Case 2:17-cv-00137-JAM-DB Document 33-1 Filed 08/29/19 Page 4 of 23


 1            13.     Upon conveying Defendants’ intention to file a MSJ, Plaintiff did not
 2    communicate in writing or by telephone any desire to meet and confer on Defendants’ intended
 3    motion.
 4            14.     Plaintiff has submitted his opposition to the Defendants’ MSJ. Plaintiff did not
 5    oppose the MSJ on the basis a meet and confer was not conducted, and it is accurate to state that
 6    Plaintiff would not concede the issues to be adjudicated by the MSJ given the history described
 7    above, absent the Defendants’ filing of this MSJ.
 8            15.     After this Court’s order of August 28, 2019, Defendants emailed and left
 9    telephone messages to Plaintiff’s counsel to meet and confer on this ex parte application, as well
10    as the MSJ to confirm whether they would be willing to resolve any outstanding issues pursuant
11    to the Court’s standing order, including dismissal of any Defendants or any causes of action.
12            16.     On August 29, 2019, Plaintiff refused to stipulate to any of the relief sought in
13    this application, and refused to meet and confer on the substance of the MSJ, even though
14    Defendants stated it would be filing this application and would include these statements in the
15    application if Plaintiff were to refuse.
16            17.     Plaintiff’s stated reason for refusing to meet and confer according to the Court’s
17    standing order was that the Defendants should have done so before the MSJ was filed.
18            18.     No other extensions to the Court’s scheduling order have occurred to date which
19    would postpone the filing of dispositive motions.
20

21            Executed on this 29th day of August, 2019, at Vallejo, California.
22            I declare under penalty of perjury under the laws of the State of California and the United
23    States that the foregoing is true and correct.
24

25
                                                        /s/ Timothy R. Smyth
                                                       Timothy R. Smyth
26

27

28


      Case No. 2:17-cv-00137-JAM-DB                                       DECLARATION IN SUPPORT OF
                                                                          EX PARTE APPLICATION
                                                         -4-
Case 2:17-cv-00137-JAM-DB Document 33-1 Filed 08/29/19 Page 5 of 23




                        EXHIBIT A
              Case 2:17-cv-00137-JAM-DB Document 33-1 Filed 08/29/19 Page 6 of 23



From:                              Timothy Smyth
Sent:                              Tuesday, March 19, 2019 4:29 PM
To:                                "Chike Odiwe'; Deena York
Cc:                                Lateef Gray
Subject:                           RE: Anderson v. City of Vallejo: Case No.: 2:17-cv-00137-JAM-DB: Production of
                                   Defendants Internal Affairs Files and Personnel Files



Dear Mr. Odiwe,

Thank you for taking my call earlier. I wanted to briefly summarize what we discussed for the record. I am gathering
documents now including the training of the 3 involved officers, as well as job description information as previously
discussed. Our prior production did not include any lA records as I understand there were no responsive records that
fell within the time frame and scope we previously agreed to produce. I agreed to inquire again with the VPD to confirm
as much to ensure there was no confusion with regard to the scope and time frame sought.

In the meantime, we ask that you advise as soon as you can regarding any additional witnesses to the incident and
evidence you may intend to produce at trial in this matter. If you do not intend to produce any additional witnesses at
trial, however, please let us know so we can forego the time/cost in pursuing further witness depositions.

Thank you very much. If you have any questions please do not hesitate to let me know.

Sincerely,


Timothy R. Smyth|Deputy City Attorney II
C/ty of Vallejo \ City Attorney's Of/ice
C707)648-5420 I timothy.smyth(S)dtyofvallejo.net

From: Chike Odiwe <chike.odiwe@johnburrislaw.com>
Sent: Thursday, March 7, 2019 1:56 PM
To: Timothy Smyth <Timothy.Smyth@cItyofvalleJo.net>; Deena York <Deena.York@cityofvallejo.net>
Cc: Lateef Gray <Lateef.gray@johnburrislaw.com>
Subject: Anderson v. City of Vallejo: Case No.: 2:17-cv-00137-JAM-DB: Production of Defendants Internal Affairs Files
and Personnel Files


Mr. Smyth,

I write this e-mail as part of Plaintiffs ongoing effort to meet and confer concerning the City of Vallejo's failure
to produce significant documents pursuant to Plaintiffs Request for Production of Documents, Set Two. More
specifically, Plaintiff seeks the immediate production of the internal affairs files and personnel files of Officers
Melville, Herndon, and Coelho. As it relates to personnel files. Plaintiff seeks files that concern the defendant
officers employment application, training duties, performance evaluations, mental condition, physical condition,
and fitness for duty.

On August 15, 2018, Plaintiffs counsel sent you a meet and confer letter outlining his concerns with
Defendant's document production. In said letter. Plaintiffs counsel made it clear that we are entitled to the
production of Defendants internal affairs histories as being relevant to this litigation under the guidance of Soto
and Hampton. On August 22, 2018, in response to Plaintiffs meet and confer letter, you stated that the City is
              Case 2:17-cv-00137-JAM-DB Document 33-1 Filed 08/29/19 Page 7 of 23
willing to produce relevant citizen complaints and internal affairs investigations of the defendant officers within
5 year of the subject incident to the present. You further stated that the City is willing to produce job duties of a
Vallejo Police Officer as well as the training histories of the defendant officers.

Please take notice that we are formally requesting that the City promptly produce all of the relevant documents
responsive to Plaintiffs Request for Production of Documents, Set Two as well as the documents counsel
specifically advised that the City is willing to produce.

If you have any questions or concerns related to this matter please feel free to contact us.




K. Chike Odiwe
Attorney
Law Offices of John L. Burris
7677 Oakpoit Street, Suite 1120
Oakland, CA 94621
Telephone:(510) 839-5200
Facsimile: (510) 839-3882
Website: vvww,iohnburrislaw.com


"CONFIDENTIALITY NOTICE: This e-mail message, including any attachments, is for the sole use of the
intended recipient(s) and may contain confidential and privileged information or otherwise be protected by
law. Any access, use, disclosure or distribution of this email message by anyone other than the intended
recipient(s) is unauthorized and prohibited. If you are not an intended recipient (or an agent acting on an
intended recipient's behalf), please contact the sender by reply e-mail and immediately destroy all copies
of the original message. Virus scanning is recommended on all email attachments."

                    This is an EXTERNAL EMAIL. Stop and think before clicking links or opening attachments.
Case 2:17-cv-00137-JAM-DB Document 33-1 Filed 08/29/19 Page 8 of 23




                        EXHIBIT B
               Case 2:17-cv-00137-JAM-DB Document 33-1 Filed 08/29/19 Page 9 of 23



From:                               Timothy Smyth
Sent:                               Monday, April 8, 2019 5:07 PM
To:                                 'Chike Odiwe'
Cc:                                 lateef Gray"; Deena York
Subject:                            RE: Anderson v. City of Vallejo: Case No.: 2:17-cv-00137-JAM-DB: Production of
                                    Defendants Internal Affairs Files and Personnel Files



Dear Mr. Odiwe,

I am preparing a supplemental production for you per our prior discussions on this matter. I had a quick inquiry though
regarding Officer Melville. The testimony provides that Officer Melville did not get involved when Mr. Anderson was
being arrested, so I wanted to meet and confer regarding his personnel records. At this point it does not make sense to
produce records of complaints of excessive force as to Officer Melville since I do not know of any evidence suggesting
Melville put a hand on your client. However, if you still intend to pursue excessive force against him please let us know
the grounds and we will go ahead and prepare what we have under the protective order.

Thank you very much.

Sincerely,


Timothy R. Smyth|Deputy City Attorney 11
City of Vallejo
              |City Attorney's Office
(707)648-5420 I timothy.smyth(g)cityofvaltejo.net

From: Timothy Smyth
Sent: Tuesday, March 19, 2019 4:29 PM
To:'Chike Odiwe' <chike.odiwe@johnburri$law.com>; Deena York <Deena.York@cityofvallejo.net>
Cc: Lateef Gray <Lateef.gray@johnburrlslaw.com>
Subject: RE: Anderson v. City of Vallejo: Case No.: 2:17-cv-00137-JAM-DB: Production of Defendants Internal Affairs Files
and Personnel Files


Dear Mr. Odiwe,

Thank you for taking my call earlier. I wanted to briefly summarize what we discussed for the record. I am gathering
documents now including the training of the 3 involved officers, as well as job description information as previously
discussed. Our prior production did not include any lA records as I understand there were no responsive records that
fell within the time frame and scope we previously agreed to produce. I agreed to inquire again with the VPD to confirm
as much to ensure there was no confusion with regard to the scope and time frarne sought.

In the meantime, we ask that you advise as soon as you can regarding any additional witnesses to the incident and
evidence you may intend to produce at trial in this matter. If you do not intend to produce any additional witnesses at
trial, however, please let us know so we can forego the time/cost in pursuing further witness depositions.

Thank you very much. If you have any questions please do not hesitate to let me know.

Sincerely,
              Case 2:17-cv-00137-JAM-DB Document 33-1 Filed 08/29/19 Page 10 of 23
Timothy R. Smyth|Deputy City Attorney II
Cityof Vaf/ejo
             | City Attor/iey's Office
(707) 648-5420 I timothy.smyth(g)cityofvaUejo.net

From: Chike Odiwe <chike.od{we(5)}ohnburrtslaw.com>
Sent: Thursday, March 1, 2019 1:56 PM
To: Timothy Smyth <Timothv.Smvth@citvofvalleio.net>: Deena York <Deena.York@citvofvalleio.net>
Cc: Lateef Gray <Lateef.grav(5)iohnburrislaw.com>
Subject: Anderson v. City of Vallejo: Case No.: 2:17-cv-00137-JAM-DB: Production of Defendants Internal Affairs Files
and Personnel Files


Mr. Smyth,

I write this e-mail as part of Plaintiffs ongoing effort to meet and confer concerning the City of Vallejo's failure
to produce significant documents pursuant to Plaintiffs Request for Production of Documents, Set Two. More
specifically. Plaintiff seeks the immediate production of the internal affairs files and personnel files of Officers
Melville, Herndon, and Coelho. As it relates to personnel files, Plaintiff seeks files that concern the defendant
officers employment application, training duties, performance evaluations, mental condition, physical condition,
and fitness for duty.

On August 15, 2018, Plaintiffs counsel sent you a meet and confer letter outlining his concerns with
Defendant's document production. In said letter, Plaintiffs counsel made it clear that we are entitled to the
production of Defendants internal affairs histories as being relevant to this litigation under the guidance of Soto
and Hampton. On August 22, 2018, in response to Plaintiffs meet and confer letter, you stated that the City is
willing to produce relevant citizen complaints and internal affairs investigations of the defendant officers within
5 year of the subject incident to the present. You further stated that the City is willing to produce job duties of a
Vallejo Police Officer as well as the training histories of the defendant officers.

Please take notice that we are formally requesting that the City promptly produce all of the relevant documents
responsive to Plaintiffs Request for Production of Documents, Set Two as well as the documents counsel
specifically advised that the City is willing to produce.

If you have any questions or concerns related to this matter please feel free to contact us.




K. Chike Odiwe
Attorney
Law Offices of John L. Burris
7677 Oakport Street, Suite 1120
Oakland, CA 94621
Telephone:(510) 839-5200
Facsimile: (510) 839-3882
Website: www.iohnhurri.siaw.com


"CONFIDENTIALITY NOTICE: This e-mail message, including any attachments, is tor the sole use of the
intended recipient(s) and may contain confidential and privileged information or otherwise be protected by
law. Any access, use, disclosure or distribution of this email message by anyone other than the intended
recipient(s) is unauthorized and prohibited. If you are not an intended recipient (or an agent acting on an
intended recipient's behalf), please contact the sender by reply e-mail and immediately destroy all copies
of the original message. Virus scanning is recommended on all email attachments."
           Case 2:17-cv-00137-JAM-DB Document 33-1 Filed 08/29/19 Page 11 of 23
                 -j-jjis   jjf, EXTERNAL EMAIL. Stop and think before clicking links or opening attachments.
^4:   4=     ^
Case 2:17-cv-00137-JAM-DB Document 33-1 Filed 08/29/19 Page 12 of 23




                         EXHIBIT C
              Case 2:17-cv-00137-JAM-DB Document 33-1 Filed 08/29/19 Page 13 of 23

Timoth^m^^
From:                              Timothy Smyth
Sent:                              Tuesday, April 23, 2019 11:37 AM
To:                                Chike Odiwe
Cc:                                Lateef Gray; Deena York; Kelly Trujillo
Subject:                           RE: Jason Anderson v. City of Vallejo: Extension of Expert Disclosure Deadline


Good morning Chike,

I was in Court this morning so I apologize for not getting back to you until now. How long did you need? I am amenable
to modifying the discovery dates so long as we have time to depose the experts and thereafter have time for our
dispositive motion.

Also, hopefully you received the supplemental production and disclosures. In the meantime, let me know your position
on Melville. The reports and testimony are that he was not involved in any force or the arrest, so we see no reason for
him to still be in the case. It also would make citizen complaints as to excessive force irrelevant as to him.

We also discussed disclosing additional witnesses you intend to use to support your case. Let me know if you have an
update. Alternatively, let us know you do not have additional witnesses and we can proceed on that basis.

Thank you very much.

Sincerely,


Timothy R. Smyth|Deputy City Attorney II
City of Vallejo
              | City Attorney's Office
(707) 648-5420 I timothy.smyth@cityofva//e/o.net

From: Chike Odiwe <chike.odiwe@johnburrislaw.com>
Sent; Tuesday, April 23, 2019 8:21 AM
To: Timothy Smyth <Timothy.Smyth@cityofvallejo.net>; Deena York <Deena.York@cityofvallejo.net>
Cc: Lateef Gray <Lateef.gray@johnburrislaw.com>
Subject: Jason Anderson v. City of Vallejo: Extension of Expert Disclosure Deadline

Counsel,

It appears that a docketing error caused our office to calendar the wrong date for the Expert Disclosure
Deadline. As such, we intend to seek relief from the Court. Would you be amenable to a stipulation that would
briefly extend the disclosure deadline?



K. Chike Odiwe
Allomey
Law Offices of John L. Burris
7677 Oakport Street, Suite 1120
Oakland, CA 94621
Telephone:(510) 839-5200
             Case 2:17-cv-00137-JAM-DB Document 33-1 Filed 08/29/19 Page 14 of 23
Facsimile: (510)839-3882
Website: www.iohnburrislaw-coni


"CONFIDENTIALITY NOTICE: This e-mail message, including any attachments, is for the sole use of the
intended recipient{s) and may contain confidential and privileged information or otherwise be protected by
law. Any access, use, disclosure or distribution of this email message by anyone other than the intended
recipient{s) is unauthorized and prohibited. If you are not an intended recipient (or an agent acting on an
intended recipient's behalf), please contact the sender by reply e-mail and immediately destroy ail copies
of the original message. Virus scanning is recommended on all email attachments."

                            EXTERNAL EMAIL. Slop unJ tliink before clicking links or opening atiachmenls.
Case 2:17-cv-00137-JAM-DB Document 33-1 Filed 08/29/19 Page 15 of 23




                         EXHIBIT D
                          Case 2:17-cv-00137-JAM-DB Document 33-1 Filed 08/29/19 Page 16 of 23




                      1    JOHN L. BURRIS,ESQ., SBN 69888
                           LATEEF H. GRAY,ESQ.,SBN 250055
                     2     K. CHIKE ODIWE,ESQ., SBN 315109
                           LAW OFFICES OF JOHN L. BURRIS
                     3
                           Airport Corporate Centre
                                                                                         JUN n 2019
                     4
                           7677 Oakport Street, Suite 1120                          CITY AtrOiiiMfiY'S OFFICE
                           Oakland, California 94621                                   CITY OF VALLEJO
                     5     Telephone:(510)839-5200
                           Facsimile:(510)839-3882
                     6     john.burris@johnburrisiaw.com
                           Iateef.gray@johnburrislaw.com
                     7     chike.odiwe@johnburrislaw.com
                     8
                            Attorneys for Plaintiff
                           JASON ANDERSON
                     9
                                                      UNITED STATES DISTRICT COURT
                     10
«n

'u                                                    EASTERN DISTRICT OF CALIFORNIA
u
a
                     11
CQ
      <N
                o
J               o    12
      o    vO   <N          JASON ANDERSON,                                Case No.2:17-cv-00137-JAM-DB
s
xa    *5   On
                On
 ©    00   a    en
                00
                     13
"-5        e

           ,o
o
      QJ        O
                                                        Plaintiff,         PLAINTIFF'S RESPONSES TO
                     14
      CO   *3
           U
                                                                           DEFENDANTS'SECOND SET OF SPECIAL
4)              o
W     o
      CL "O
           *
                c                  vs.                                     INTERROGATORIES
£         c
                o
                     15
o
      a
      O H
          es
                o.
                o
                           CITY OF VALLEJO,a municipal
           o H
                u

                     16    corporation; ROBERT HERNDON,
      NO
 ce
                           individually and in his capacity as a Police
JS
                     17    Corporal for the Vallejo Police Department;
H                          JAMES MELVILLE,individually and in his
                     18
                           capacity as a Officer for the Vallejo Police
                     19
                           Department; JOSEPH COELHO,
                           individually and in his capacity as a OfTicer
                     20    for the Vallejo Police Department; and
                           DOES 1-50, inclusive, individually,jointly
                     21    and severally,

                     22
                                                        Defendants.

                     23

                     24
                            PROPOUNDING PARTY: DEFENDANTS,CITY OF VALLEJO,ROBERT
                     25
                                                          HERNDON,JAMES MELVILLE,and JOSEPH COELHO

                     26     RESPONDING PARTY:             PLAINTIFF,JASON ANDERSON

                     27     SET NO.:                      Two

                     28
                        Case 2:17-cv-00137-JAM-DB Document 33-1 Filed 08/29/19 Page 17 of 23



                                                          PRELIMINARY STATEMENT


                                It should be noted that the Responding Party has not concluded its investigation in this
                         action and has therefore not completed its discovery ofall relevant facts relating to the case and
                         has not completed its preparation for Trial. All Responses herein are based only upon such
                         information and documents that are currently available to and specifically knovm to this
                         Responding Party,and disclose only those contentions which currently occur to this Responding
                         Party. It is anticipated that further discovery,independent and expert investigations, legal
                         research, and analyses will supply additional facts, add meaning to the known ^ts,as well as
                         establish entirely new factual conclusions and legal contentions, all of which may lead to

                   10
                         substantial additions to and change to, and variations in the contentions herein set forth. The
*s
u
                         following Responses are given without prejudice to this Responding Parties right to produce
s
                   11
n o
•2       M    O
                         evidence ofany subsequently discovered fact or facts which this party may later recall.
^                  12
         ss
A 9      s:   o»
                                Responding Party, accordingly, reserves the right to change any and all Responses herein
e «      a    fn   13
^ -      g"
   S o
                         as additional facts are ascertained,investigation and analyses are made,legal research is
o 52               14
         9


u
     r" ii
     o
                         concluded, and contentions are made. The Responses contained herein are a made with a good
     «a •sj
IS B-              15
B Jd
B       jS 'S.           faith effort to supply as much factual information as is presently known,but should in no way
O O      Jd
         o "S
              «



s^
   o ^ 16
3"                       prejudice this Responding Party in relation to further discovery, research, and analysis.
4>                 17
ja
H                                                                    RESPONSES
                   18
                         SPECIAL INTERROGATORY'nO.19.;
                   19

                   20
                                For each unqualified admission to the Requests for Admission by defendants
                         submitted concurrently herewith, please state all facts which support YOUR response.
                   21

                   22
                                RESPONSE TO SPECIAL INTERROGATORY NO.19:
                   23
                                Plaintiffobjects to this reiquest on the basis that it is vague,ambiguous,and overbroad.
                   24
                         Plaintiffalso objects to this request on the grounds that it is unduly burdensome to Plaintiffto
                   25
                         represent the full extent ofthe feels that support his claim. Responding Party further objects to this
                   26
                         Request to the extent that it seeks information protected by the applicable privacy rights ofthe
                   27
                         parties and any other person. Plaintiff also objects to this request on the grounds that it calls for
                   28
                         Case 2:17-cv-00137-JAM-DB Document 33-1 Filed 08/29/19 Page 18 of 23




                          information protected by the attorney-client privilege and the attorney work product doctrine.
                          Plaintiff further objects to this request on the basis that it calls for speculation. Moreover, Plaintiff
                          objects to this interrogatory as unintelligible and nonsensical. Plaintiff conducted a reasonable
                          inquiry and the information known or readily obtainable may not be sufficient to enable a complete
                     5    response. Specifically subject to and without waiving the foregoing and in the spirit of providing
                     6    adequate discovery responses:

                     7            Plaintiff does not have any documents in his custody evidencing his lost income as a result

                     8    of the incident

                     9
                                  Plaintiff was working as a ''motor carrier of property^ as defined in Vehicle Code section

                    10
                          34601 when he was transporting vehicles to AutoLinx on the day of the incident
«a

*c
u
                                  Plaintiff obtained a carrier identification number from the California Department of Motor
s
                    11
n o
.2     «                  Vehicles prior to operating his work vehicle on the day of the incident
J — Js ®            12
— « 3
fl
A 3^
         ^ *7                     Plaintiff reserves the right to amend his response to this interrogatory.
O CO     a en       13
     SIo
o 2 S: "■                 SPECIAL INTERROGATORY NO. 20.;
    S ««
Bi CO    ea   *-'
                    14
®    r
w    o
IS   ^              15            For each imqualified admission to the Requests for Admission by defendants submitted
S -s
O O
         o ^        16    concurrently herewith, please IDENTIFY each and every PERSON who has knowledge of the
4>                  17    facts that support YOUR response.

                    18
                                  RESPONSE TO SPECIAL INTERROGATORY NO. 20:
                    19

                    20
                                  Plaintiff objects to this request on the basis that it is vague, ambiguous, and overbroad.
                          Responding Party further objects to this Request to the extent that it seeks rnformation protected by
                    21
                          the applicable privacy rights of the parties and any other person. Plaintiff also objects to this
                    22
                          request on the grounds that it calls for information protected by the attorney-client privilege and
                    23
                          the attorney work product doctrine. Plaintiff further objects to this request on the basis that it calls
                    24
                          for speculation. Plaintiff conducted a reasonable inquiry and the information known or readily
                    25
                          obtainable may not be sufficient to enable a complete response. Moreover, Plaintiff objects to this
                    26
                          interrogatory as unintelligible and nonsensical. Specifically subject to and without waiving the
                    27
                          foregoing and in the spirit of providing adequate discovery responses: Plaintiff asserts that he has
                    28
                     Case 2:17-cv-00137-JAM-DB Document 33-1 Filed 08/29/19 Page 19 of 23




                      knowledge of the facts supporting his unqualified admissions.
                              Plaintiff reserves the right to amend his response to this interrogatory.


                      SPECIAL INTERROGATORY NO. 21.;


                              Please review your prior responses to interrogatories and requests for production of
                      documents and update all responses to which you previously stated you intended to supplement
                      upon receipt or discovery of further evidence to support that response.


                              RESPONSE TO SPECIAL INTERROGATORY NO. 21:


                10
                              Plaintiff objects to this request on the basis that it is vague, ambiguous, and overbroad.
                      Responding Party further objects to this Request to the extent that it seeks information protected by
                11
r<l                   the applicable privacy rights of the parties and any other person. Plaintiff also objects to this
                12
      \0

*3 ov                 request on the grounds that it calls for information protected by the attomey-client privilege and
tn a
.■=        00
                13
S E c'                the attorney work product doctrine. Plaintiff further objects to this request on the basis that it calls
 iO *3     I 14
                       for speculation. Plaintiff conducted a reasonable inquiry and the information known or readily
 t "S           15
 i) J
    s                  obtainable may not be sufficient to enable a complete response. Specificaily subject to and without
      o
 : o            16
                       waiving the foregoing: Plaintiff does not have any further information responsive to this request
                17
                              Plaintiff reserves the right to amend his response to this interrogatory.
                18

                19

                20     Dated: June 12,2019                                   Law Offices of John L. Bums

                21

                                                                                 /s/ K. Chike Odiwe
                22
                                                                             K. Chike Odiwe, Esq.,
                23                                                           Attomey for Plaintiff

                24

                25

                26

                27

                28
               Case 2:17-cv-00137-JAM-DB Document 33-1 Filed 08/29/19 Page 20 of 23




                                                         CERTIFICATE OF SERVICE

                                                               Anderson v. City ofVallejo.

                    STATE OF CALIFORNIA,COUNTY OF ALAMEDA:\
                            I am a citizen ofthe United States and employed in the county aforesaid;I am over the
                    age ofeighteen years, and not a party to the within action; My business address is 7677 Oakport
                    Street, Suite 1120,Oakland, California 94621. On the date below,I served on the named parties
                    and /or counsel ofrecord:



               7     Timothy Smyth,Esq.,
                     VaUejo City AttonnQr's Office
               8     555 Santa Clara Street
                     VaUejo,CA 94590-5922
               9

               0
1                   The following documents in the manner checked below:
S               1

               2    PLAINTIFF'S RESPONSES TO DEFENDANTS SPECIAL INTERROGATORIES,SET
a     ~ <3S
JS                  TWO
      CO o c
               3
     |i!§2
861 •          4    IS    (VIA MAIL — CCP §§ 1013(a), 2015.5)By placing a true copy thereof enclosed in a sealed envelope(s),
                           addressed as above, and placing each for collection and mailing on that date following ordinaiy business
^UPi                       practices. I am readily femiliar with my firm's business practice of collection and processing of
<tml
I
               5
                           correspondence for mailing with the U.S. Postal Service and correspondence placed for collection and
08
               6           mailing would be deposited in the U.S. Postal Service at Oakland, Cdifomia, with postage thereon fiilly
                           prepaid,that same day in the ordinaiy course ofbusiness.
4>
M
               7
H                   □      (VIA PERSONAL DELIVERY - CCP §§ 1011, 2015.5) By placing a true copy thereof enclosed in a
                           sealed envelope(s), addressed as above, and causing each envelope(s) to be hand delivered on tiiat day by
               8
                                 , in the ordinary course of my firm's business practice.
               9    □      VIA E-MAIL or ELECTRONIC TRANSMISSION - CCP §§ 1013(e), 2015.5, CRC 200Q Based on a
                           court order or an agreement of the parties to accept service by e-mail or electronic transmission, I caused
               20          die document to be sent to the persons at the e-mail address(es) or the fecsimile number listed above. I am
                           readily femiliar with my firm's business practice of collection and processing of correspondence via
               21          facsimile transinission(s) and any such correspondence would be transmitted in die ordinary course of
                           business. The facsimile transmission(s) was reported as complete and without error, and a copy of the
               22          transmission report is attached..

               23   □      (VIA OVERNIGHT MAIL/COURIER - CCP §§ iqi3(c), 20155) By placing a true copy thereof
                           enclosed in a sealed envelope(s), addressed as above, and placing each for collection by ovemi^t mail
               24          service or overnight courier service. I am fomiliar widi my firm's business practice of collection and
                           processing of correspondence for overnight mail or overnight courier service, and my correspondence
               25          placed for collection for overnight delivery would, in the ordinary course of business, be delivered to an
                           authorized courier or driver audiorized by die overnight mail carrier to receive documents, with delivery
               26          fees paid or provided fm*, that same day, for delivery on die following business day.

               27

               28
                 Case 2:17-cv-00137-JAM-DB Document 33-1 Filed 08/29/19 Page 21 of 23




                             I declare that I am employed in the office of a member of the bar of this court at whose
                      direction the service was made. Executed on June 12,2019, at Oakland, California.




                 10
tm
U
9
n
                 11


a
      g - CM g   12
Q ^ CO
JS
0
    35   O
       3 €»
                 13
"s i sli
„ e-^al
« 5 i"i          14
t= S ll* ^
°J%ii            15

1                16
«
.fi
H                17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
Case 2:17-cv-00137-JAM-DB Document 33-1 Filed 08/29/19 Page 22 of 23




                         EXHIBIT E
               Case 2:17-cv-00137-JAM-DB Document 33-1 Filed 08/29/19 Page 23 of 23



From:                                     Timothy Smyth
Sent:                                     Wednesday, July 3, 2019 2:36 PM
To:                                       Chike Odiwe; Lateef Gray
Cc:                                       Deena York (Deena.York@cityofvallejo.net)
Subject:                                  Anderson v. COV - Joint Mid-Litigation Statement
Attachments:                              00156669.docx



Dear Mssrs. Gray and Odiwe,

I write regarding the Joint Mid-Litigation Statement we need to file in this matter. I note the deadline as tomorrow,
which is a bit problematic given the holiday. I quickly threw together the attached. Please review and add/revise as you
see fit.


In addition, we are supposed to meet and confer regarding whether we are to be filing cross-MSJs. If you intend to file a
MSJ for any purpose please let me know so we can meet and confer on this subject. I believe we need to Include a
statement in the attached with regard to "Future Motions" if you intend to do so, as well as notify the Court by Tuesday
regarding the cross-MSJs.

Thank you very much.

Sincerely,


Timothy R. Smyth|Deputy City Attorney II
City ofVallejo \ City Attorney's Office
555 Santa Clara Street, j''" Floor
Valiejo, CA 94590
(707)648-5420 I timothy.smyth@dtyofvaltejo.net
